FOR IMMEDIATE RELEASE Contact:Maurice H. Sullivan, Jr. (617) 254-0707 PEOPLES FEDERAL BANCSHARES, INC. ANNOUNCES FOURTH QUARTER AND YEAR TO DATE RESULTS FOR FISCAL YEAR 2011 Brighton, Massachusetts, November 7, 2011. Peoples Federal Bancshares, Inc. (the "Company") (NASDAQ: PEOP), the holding company for Peoples Federal Savings Bank (the "Bank"), announced results for the fourth fiscal quarter and the fiscal year ended September 30, 2011.For the quarter ended September 30, 2011, the Company reported net income of $559,000 or $0.09 per share, basic and diluted, as compared to a net loss of $2.7 million for the quarter ended September 30, 2010.For the fiscal year ended September 30, 2011, the Company reported net income of $3.1 million or $0.47 per share, basic and diluted, as compared to a net loss of $164,000 for the same period last year.The Company’s mutual-to-stock conversion occurred on July 6, 2010, and therefore, earnings per share are not presented for periods where the shares were not outstanding for the entire period.Earnings in the 2010 periods were impacted by a non-recurring expense as described below. Net interest and dividend income for the quarter ended September 30, 2011 totaled $4.2 million as compared to $3.9 million for the quarter ended September 30, 2010.Non-interest income totaled $344,000 for the quarter ended September 30, 2011 as compared to $488,000 for the same period last year.Non-interest expense totaled $3.4 million for the quarter ended September 30, 2011 as compared to $9.0 million for the quarter ended September 30, 2010.During the 2010 period,non-interest expense included a $5.3 million contribution to the Peoples Federal Savings Bank Charitable Foundation (the “Charitable Foundation”) which was formed in conjunction with the mutual-to-stock conversion in 2010.Excluding the non-recurring expense related to the Charitable Foundation, non-interest expense decreased by $277,000, due to a decrease in professional fees and deposit insurance expense, offset by increases in salaries and employee benefits, advertising and occupancy expenses in the 2011 period. Net interest and dividend income for the fiscal year ended September 30, 2011 totaled $16.4 million as compared to $14.9 million for the fiscal year ended September 30, 2010.Non-interest income totaled $1.7 million for the fiscal year ended September 30, 2011 compared to $1.9 million for the fiscal year ended September 30, 2010.An increase in the cash surrender value of life insurance was offset by a decrease in net gain on the sales of securities and mortgage loans.Non-interest expense totaled $12.8 million for the fiscal year ended September 30, 2011 as compared to $17.1 million for the fiscal year ending September 30, 2010, which represents a decrease of $4.3 million.The decrease is due to the 2010 non-recurring Charitable Foundation expense and decreases in deposit insurance expense and professional fees, offset by increases in salaries and employee benefits, advertising and other expenses. The Company's balance sheet has increased by $8.3 million or 1.5%, to $554.2 million at September 30, 2011 from $545.9 million at September 30, 2010.During the same period, net loans increased $29.7 million or 7.9% to $407.4 million at September 30, 2011 from $377.7 million at September 30, 2010.The increase in loans was primarily due to lending in the residential and commercial real estate loan categories. Cash and cash equivalents decreased by $52.2 million to $61.7 million at September 30, 2011 from $113.9 million at September 30, 2010. This decrease was the result of investing in securities as well as the increase in net loans.FHLB borrowings decreased by $15.0 million, or 45.5%, from September 30, 2010.Deposits increased by $21.8 million or 5.6% to $412.6 million at September 30, 2011 from $390.8 million at September 30, 2010. Non-performing assets totaled $3.3 million or 0.59% of total assets at September 30, 2011, as compared to $3.0 million or 0.54% of total assets at September 30, 2010.Classified assets increased during the year ended September 30, 2011 to $12.6 million as compared to $6.7 million as of September 30, 2010. The increase in classified assets is primarily due to one lending relationship totaling $4.4 million that was added to the substandard classification during the March 31, 2011 period.The Company believes that loans in this lending relationship are adequately cross-collateralized by multi-family residential properties.As a result of the increase in non-performing and classified assets along with the growth in one-to-four family and multi-family loan portfolio segments, the Company recorded a $405,000 provision for loan losses during the year ended September 30, 2011. Maurice H. Sullivan, Jr., Chairman and Chief Executive Officer of the Company, commented, “As Peoples Federal Bancshares, Inc. completes our first full year as a public company, we have continued to focus on strengthening our banking franchise.High asset quality is of paramount concern.We have eliminated real estate owned.Although there was a slight increase in non-performing assets, these assets remain at a low level.We have increased funding sources by completing the successful opening of a branch location in West Newton, Massachusetts and reducing our level of Federal Home Loan Bank advances by $15.0 million.We look forward to the upcoming year and the challenges that a highly competitive Boston area market will bring.” Certain statements herein constitute "forward-looking statements" and actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe," "expect," "anticipate," "estimate," and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Peoples Federal Bancshares, Inc. is engaged and changes in the securities market. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) (In thousands, except share data) ASSETS Cash and due from banks Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold 9 Federal Home Loan Bank - overnight deposits Total cash and cash equivalents Securities available for sale Securities held to maturity (fair value of $19,925) - Federal Home Loan Bank stock (at cost) Loans held for sale - Loans Allowance for loan losses Loans, net Other real estate owned - Premises and equipment, net Cash surrender value of life insurance policies Accrued interest receivable Deferred income tax asset, net Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing Interest-bearing Total deposits Federal Home Loan Bank advances Accrued expenses and other liabilities Total liabilities Stockholders' equity: Preferred stock, $0.01 par value; 50,000,000 shares authorized; none issued - - Common stock, $0.01 par value; 100,000,000 shares authorized; 7,141,500 shares issued at September 30, 2011 and 2010 71 71 Additional paid-in capital Retained earnings Accumulated other comprehensive income 56 65 Unearned compensation - ESOP Treasury stock, at cost; 168,300 shares at September 30, 2011 - Total stockholders' equity Total liabilities and stockholders' equity PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Years Ended September 30, September 30, (Unaudited) (Unaudited) (Dollars in thousands, except share data) Interest and dividend income: Interest and fees on loans Interest on debt securities: Taxable 59 Other interest 33 65 Dividends on equity securities 3 - 10 - Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses 65 - Net interest and dividend income, after provision for loan losses Non-interest income: Customer service fees Loan servicing fees 40 46 Net gain on sales of mortgage loans 42 Net gain on sales of securities available-for-sale - - - Increase in cash surrender value of life insurance Other income Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 94 31 Data processing expense Deposit insurance expense 62 Contribution to Peoples Federal Savings Bank Charitable Foundation - - Other expense Total non-interest expense Income (loss) before income taxes Provision (benefit) for income taxes Net income (loss) Weighted-average shares outstanding: Basic N/A N/A Diluted N/A N/A Earnings per common share: Basic N/A N/A Diluted N/A N/A
